United States Court of Appeals
                                                                             Fifth Circuit
                                                                          F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                              July 21, 2004

                                                                       Charles R. Fulbruge III
                                                                               Clerk
                                No. 03-60948
                              Summary Calendar



                         ARMANDO OZUNA-SOLORZANO,

                                                                       Petitioner,

                                     versus

                 JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                         BIA No. A29 984 862
                         --------------------

Before DUHÉ, STEWART, and DENNIS, Circuit Judge.

PER CURIAM:1

     Armando Ozuna-Solorzano, a native and citizen of Guatemala,

petitions     this   court   for   review     of   the   Board    of   Immigration

Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”)

denial   of    his    applications      for    asylum     and    withholding       of

deportation.         Ozuna   contends    that      he    has    established     past

persecution on account of his political opinion, and the Respondent

has failed to rebut the ensuing presumptions by a preponderance of

the evidence that the conditions in Guatemala have fundamentally


     1
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
changed so that he no longer has a well-founded fear of future

persecution and so that his life or freedom would not be threatened

upon his return.

     When, as in this case, the BIA adopts the IJ’s decision

without a written opinion, this court reviews the IJ’s decision.

Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).              This court will

uphold the IJ’s determination that an alien is not eligible for

asylum   or   withholding     of    deportation    if   it    is     supported   by

substantial evidence. Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir.

2002).

     After careful review of the record and the briefs, this court

concludes     that   the   IJ’s    determination   that      there    has   been a

fundamental change in Guatemala such that Ozuna no longer has a

well-founded fear of persecution is substantially reasonable.                    See

Carbajal-Gonzalez v. I.N.S., 78 F.3d 194, 197 (5th Cir. 1996).                    An

alien who does not make the required showing for asylum is not

eligible for withholding of deportation.           See Mikhael, 115 F.3d at

306 & n. 10.

     Ozuna has failed to exhaust his administrative remedies as to

his claim for a discretionary grant of asylum.                Thus, this court

lacks jurisdiction to review the claim.            See 8 U.S.C.

§ 1252(d)(1); Witter v. I.N.S., 113 F.3d 549, 554 (5th Cir. 1997).

Ozuna’s petition for review is

     DENIED.



                                        2